Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.    Receipt of the Amendment by cancelling claims 1-21and 26 and applicant’s amendments, arguments/Remarks, all filed 6/09/2022 is acknowledged. Therefore, as mentioned in the last non-final office action, under “Allowable subject matter”, claims 22-25 are allowed.

Status of the application
3.	Claims 1-21 and 26 were cancelled.
Claims 22-25 have been allowed. 

Reasons for allowance
4. 	As independent claim 22 has not been further amended, therefore, the reasons for allowance for claims 22-25 remain the same as discussed in the last non-final office action under “Allowable subject matter” which was mailed on 6/02/2022.

5.	As these are the method steps, therefore, each of the steps with their respective amended claim limitations are not properly disclosed by the combinations of references, therefore the amendment overcomes the rejections of record.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                                                                                                                                                                                                        

/DONALD R SPAMER/           Primary Examiner, Art Unit 1799